Title: From James Madison to James Monroe, 15 March 1805
From: Madison, James
To: Monroe, James


Sir,
Department of State March 15. 1805
The condemnation of the cargo of the Olive Branch having been reversed, General Allen finds himself in the situation pointed out at the close of my letter of the 13th of December 1803 of having gained no more by his judicial pursuit than an abstract decision of the illegality of the capture: for Messrs. Bird, Savage & Bird, of London, who became his sureties on the delivery of the property to him, and to whom it was mortgaged as a counter security have failed after having obtained possession of and sold it. General Allen has therefore requested that instructions might be sent to you for applying to the British Government to make up his loss, consisting not only of that which results directly from the deprivation of the cargo but also from the confusion and sacrifices of his private affairs brought upon him by the stoppage of it. The latter part of the injury he states to be very considerable and tho’ it does not admit of a precise liquidation yet no compensation can be viewed as liberal or even just which does not embrace a consideration of it. In committing to your care the solicitation of the justice due to him I must again refer you to the sources of information pointed out in my letter of the 13th December 1803 for such of the details of the case as will give it the best impression for attaining the object. It may be added that upwards of seven years have elapsed since the condemnation by the Court of Admiralty, since which time until its reversal the matter has lingered before the Court of appeals notwithstanding the utmost efforts of Genl. Allen, as he informs me, to have a decision, which was finally made, as he states, upon the evidence which had been some years before the Court of Admiralty. Had not this very unusual delay taken place, the failure of Messrs. Bird, Savage & Bird might not have deprived him of the effect of the acquittal; which it is conceived ought to have taken place at a very early day considering the clearness of the case, the absence of evidence and even of plausible presumptions of an unfavorable tendency, and the official as well as respectable private interpositions of opinion, that the destination of the cargo was not only free from any just imputation of a purpose hostile to Great Britain, but was for the necessary and laudable one of supplying the Militia of Vermont and the neighbouring districts of the United States with military implements. I have the honor to be &c.
James Madison
